DETAILED ACTION
Claims 1 through 25 originally filed 23 December 2019. By amendment received 14 September 2021; claims 1, 8, 9, 12, 13, 15, 18, 21, 23, and 24 are amended, claims 22 and 25 are cancelled, and claims 26 and 27 are added. Claims 1 through 21, 23, 24, 26, and 27 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant submits that, in the interview dated 30 August 2021, the examiner agreed that the proposed amendments overcome the applied references. Applicant further states that the discussed amendments are substantially included in this amendment.
This characterization does not appear to be a completely accurate accounting of the interview dated 30 August 2021. The submitted agenda for that interview only identifies subject matter corresponding to the amendment to claim 1. Additionally, the examiner’s summary of that interview only identifies that the amendment to claim 1 was discussed. This distinction is critical because independent claims 9, 21, and 24 do not strictly require the subject matter of claim 1 identified in the examiner’s summary of the interview as defining the present invention over the prior art.
Since the examiner cannot recall discussing claims 9, 21, or 24 and since no other contemporaneous documents indicates that the subject matter of these claims was discussed, the statement regarding the substance of the interview is regarded as accurate in regard to the amendments to claim 1 only.

Applicant argues that the cited prior art does not teach or render obvious the subject matter of claims 1 and 18. This argument is persuasive.

Applicant argues that Ezaki et al. (Ezaki, US Pub. 2004/0165636) does not anticipate the requirement of claim 9 that “Wherein the plurality of implanted regions form a circular shape defining gaps between respective implant regions of the plurality of implanted regions”.
Applicant’s argument is not persuasive. Ezaki depicts implant regions 150 that are disposed evenly around mesa 100 in Figure 11C. Gaps 120 are similarly disposed around mesa 100 as depicted in Figure 11B. Mesa 100 of Ezaki is circular as shown in Figure 11A. Since the implant regions 150 and gaps 120 define the shape of mesa 100 and since mesa 100 is circular, these regions 150 and gaps 120 define a circular shape around the mesa 100. For this reason, Ezaki teaches four implanted regions 150 that form a circular shape defining gaps 120 between respective implant regions 150.
The limitation “Wherein the plurality of implanted regions form a circular shape defining gaps between respective implant regions of the plurality of implanted regions” was taught by Ezaki (See Figures 11A, 11B, and 11C). The argument that Ezaki does not teach this feature is not persuasive.

Applicant argues that the cited prior art does not anticipate or render obvious the requirements of claims 21 and 24 that “Wherein the patterned optical emission results from at least one of a top contact region having a toothed shape that comprises a plurality of differently shaped teeth.”
Applicant’s argument is not persuasive because the argued limitation is only set forth in the alternative. The full limitation is “Wherein the patterned optical emission results from at least one of a top contact region having a toothed shape that comprises a plurality of differently shaped teeth, or a plurality of implanted regions forming a circular shape defining gaps between respective implant regions of the plurality of implanted regions”. Ezaki teaches the alternately required configuration “A plurality of implanted regions forming a circular shape defining gaps between respective implant regions of the plurality of implanted regions” (see above). Since Ezaki teaches at least one of the alternately required features of this limitation, Ezaki teaches this limitation.
The limitation “Wherein the patterned optical emission results from at least one of a top contact region having a toothed shape that comprises a plurality of differently shaped teeth, or a plurality of implanted regions forming a circular shape defining gaps between respective implant regions of the plurality of implanted regions” was taught by Ezaki (see Figures 11A, 11B, and 11C). The argument that the cited prior art does not teach the first alternate element of this limitation is not persuasive because the Ezaki teaches the second alternate element of this limitation.

As such, all claims are addressed as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11 through 16, 21, 23, 24, 26, and 27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki et al. (Ezaki, US Pub. 2004/0165636).

Regarding claim 9, Ezaki discloses, "A top contact" (p. [0117] and Fig. 11C, pt. 9).  "A plurality of implanted regions disposed under at least a portion of the top contact" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  "Wherein the plurality of implanted regions form a circular shape defining gaps between respective implant regions of the plurality of implanted regions" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  "Wherein the plurality of implanted regions are associated with an implanted region configuration" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  

Regarding claim 11, Ezaki discloses, "Wherein the implanted region configuration is configured to cause a particular emission mode configuration for emissions of the VCSEL" (p. [0139]).  

Regarding claim 12, Ezaki discloses, "Wherein the plurality of implanted regions restrict implanted region restricts a flow of current to or from the top contact" (p. [0119] and Fig. 11C, pts. 9, 10, 15, and 19).  

Regarding claim 13, Ezaki discloses, "Wherein a first conductance of the plurality of implanted regions is less than a second conductance of a mirror region of the VCSEL" (p. [0130]).  

Regarding claim 14, Ezaki discloses, "Wherein the first conductance is less than 1/100 of the second conductance" (p. [0130], where this manner of implantation necessarily produces this manner of resistance).  

Regarding claim 15, Ezaki discloses, "Wherein the plurality of implanted regions restrict: 3 implantations, 4 implantations, 5 implantations, or 6 implantations" (Figs. 11A, 11B, and 11C, pts. 15 and 150, where there are necessarily 5 implant regions give the cross sections shown).  

Regarding claim 16, Ezaki discloses, "Wherein an emission mode of a beam formed by the VCSEL is associated with N-fold symmetry" (p. [0139], where the fundamental beam mode has mirror symmetry).  

Regarding claim 21, Ezaki discloses, "One or more components configured to emit a patterned optical emission" (p. [0139]).  "Wherein the patterned optical emission results from at least one of a top contact region having a toothed shape that comprises a plurality of differently shaped teeth, or a plurality of implanted regions forming a circular shape defining gaps between 

Regarding claim 23, Ezaki discloses, "Wherein the plurality of implanted regions are disposed under at least a portion of a top contact of the VCSEL" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  

Regarding claim 24, Ezaki discloses, "A vertical cavity surface emitting laser (VCSEL) configured to emit a patterned optical emission" (p. [0139]).  "Wherein the patterned optical emission results from at least one of: a top contact region having a toothed shape that comprises a plurality of differently shaped teeth, or a plurality of implanted regions forming a circular shape defining gaps between respective implant regions of the plurality of implanted regions" (p. [0129] and Fig. 11C, pts. 9, 15, and 150).  

Regarding claim 26, Ezaki discloses, "Wherein the plurality of implanted regions comprise differently sized implanted regions" (p. [0129] and Fig. 11C, pts. 9, 15, and 150, where implant region 15 and implant regions 150 are differently shaped).  

Regarding claim 27, Ezaki discloses, "Wherein the plurality of implanted regions comprise differently sized implanted regions" (p. [0129] and Fig. 11C, pts. 9, 15, and 150, where implant region 15 and implant regions 150 are differently shaped).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Ezaki in view of Chen et al. (Chen, US Pub. 2017/0201066).

Regarding claim 10, Ezaki does not disclose, "Wherein the top contact is segmented to form a plurality of top contact segments."  Chen discloses, "Wherein the top contact is segmented to form a plurality of top contact segments" (p. [0024] and Fig. 1B, pts. 1121 and 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ezaki with the teachings of Chen.  In view of the teachings of Ezaki regarding the use of a VCSEL device capable of emitting a controlled mode, the additional use of a segmented electrode as taught by Chen would enhance the teachings of Ezaki by allowing for control over the supported modes by independently addressing sets of electrodes.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Ezaki in view of Jonsson et al. (Jonsson, US Patent 6,356,573).

Regarding claim 17, Ezaki does not disclose, "Wherein the top contact is associated with a toothed shape."  Jonsson discloses, "Wherein the top contact is associated with a toothed shape" (col. 3, lines 1-8 and Fig. 1, pts. 26 and 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ezaki with the teachings of Jonsson.  In view of the teachings of Ezaki regarding a VCSEL device useful .

Allowable Subject Matter
Claims 1 through 8, and 18 through 20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 18 are each drawn to a VCSEL device including a particularly shaped top contact that is desired to control the emission pattern of the device. The top contact includes tooth shaped segments with differently shaped teeth.
Jonsson et al. (Jonsson, US Patent 6,356,573) is notable for including tooth shaped contact segments that alter the emission pattern of the device. However, all of the teeth of Jonsson appear to be the same shape.
Wasserbauer (US Pub. 2004/0105476) and Aalto (US Pub. 2010/0103969) are notable for also including tooth shaped contact segments that alter the emission pattern. However, all of the teeth of references appear to be the same shape.
With consideration that the cited prior art uses the tooth shaped contact segments to alter emission pattern, it is notable that all prior art examples use symmetrically disposed and similarly shaped teeth to achieve the desired emission patterns. No prior art has been located which suggests the use of teeth of multiple different shapes to achieve any emission pattern. As such, the use of differently shaped teeth in the context of these claims defines these claims over the cited prior art.
As such, claims 1 and 18 are allowed.

Claims 2 through 8, 19, and 20 each depend properly from one of claims 1 and 18 and inherit all limitations thereof. As such, these claims are also allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828